Case 8:19-cv-02523-TPB-AAS Document 94 Filed 12/11/20 Page 1 of 2 PageID 589




                          UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA (TAMPA)

                             CASE NO.: 8:19-cv-02523-TPB-AAS

 STEWART ABRAMSON, individually and                       CLASS ACTION
 on behalf of all other similarly situated,

        Plaintiff,

        v.

 FEDERAL INSURANCE COMPANY et al.,

        Defendants.


 DEFENDANT 0995316 B.C. LTD. D/B/A XENCALL’S NOTICE OF SUPPLEMENTAL
                               AUTHORITY

       Defendant, 0995316 B.C. LTD. d/b/a XenCall (“XenCall”) hereby gives notice of

supplemental authority relevant to Defendants’ Motion to Dismiss for Lack of Subject Matter

Jurisdiction, (ECF 78), namely the United States District Court for the Middle District of Florida’s

recent decision in Hussain v. Sullivan Buick-Cadillac-GMC Truck, Inc. et al.., No. 5:20-cv-00038-

JSM-PRL, ECF No. 74 (M.D. Fla. December 11, 2020) (attached as Exhibit A), in which the court

granted a motion to dismiss for lack of personal jurisdiction based upon the same arguments

presented by XeCall.


DATED: December 11, 2020                             Respectfully submitted,


                                              By:     /s/ Jeffrey A. Backman
                                                     JEFFREY A. BACKMAN
                                                     Florida Bar No. 662501
                                                     Gregg I. Strock
                                                     Florida Bar No. 1010140
                                                     GREENSPOON MARDER LLP
                                                     200 E. Broward Blvd., Suite 1800
                                                     Ft. Lauderdale, FL 33301
                                                     (954) 491-1120
Case 8:19-cv-02523-TPB-AAS Document 94 Filed 12/11/20 Page 2 of 2 PageID 590




                                                  jeffrey.backman@gmlaw.com
                                                  khia.joseph@gmlaw.com
                                                  gregg.strock@gmlaw.com
                                                  lisa.webster@gmail.com

                              CERTIFICATE OF SERVICE

       I hereby certify that, on December 11, 2020, a true and correct copy of the foregoing

document was forwarded to all counsel of record in compliance with the Federal Rules of Civil

Procedure.

                                                By: /s/ Jeffrey A Backman
                                                    Jeffrey A. Backman
